DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 21-23 of U.S. Patent No. 11,101,429. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.  Please see the claim to claim matching that follows (cited patent in italics).

Pertaining to claim 1:
depositing a plurality of layers; 
forming Magnetic Tunnel Junction (MTJ) stack layers (claim 1)

depositing a conductive etch stop layer over the plurality of layers, wherein the conductive etch stop layer is formed of a homogenous material, and the homogenous material is in physical contact with a top surface of the plurality of layers; 
depositing a conductive etch stop layer over the MTJ stack layers, wherein the conductive etch stop layer is formed of a homogenous material, and the homogenous material is in physical contact with a top surface of the MTJ stack layers (claim 1)

depositing a conductive hard mask over the conductive etch stop layer; 
depositing a conductive hard mask over the conductive etch stop layer (claim 1)

patterning the conductive hard mask to form etching masks, wherein the patterning is stopped by the conductive etch stop layer; 
patterning the conductive hard mask to form etching masks, wherein the patterning is stopped by the conductive etch stop layer (claim 1)

etching the conductive etch stop layer using the etching masks; and 
etching the conductive etch stop layer using the etching masks to define patterns (claim 1)

etching the plurality of layers, with the etching masks defining patterns of remaining portions of the plurality of layers.
etching the MTJ stack layers to form MTJ stacks (claim 1)

Pertaining to claim 3: see claim 3
Pertaining to claim 4, see claims 3 and 5
Pertaining to claim 6, see claim 4.

Pertaining to claim 17: 
depositing a first metal layer; depositing a second metal layer over the first metal layer; 
depositing Magnetic Tunnel Junction (MTJ) stack layers; depositing a metal layer over and physically contacting the MTJ stack layers (claim 21)

patterning the second metal layer to form etching masks, wherein the patterning the second metal layer is performed using the first metal layer as an etch stop layer, and the patterning is stopped on a top surface of the first metal layer; and 
patterning the hard mask to form etching masks, wherein the patterning the hard mask is performed using the metal layer as an etch stop layer, and the patterning is stopped on a top surface of the metal layer (claim 21)


patterning the first metal layer and a third metal layer underlying the first metal layer using the etching masks to define patterns.
wherein both of the metal layer and the MTJ stack layers are etched using the etching masks to define patterns. (claim 21)

Pertaining to claim 18, see claim 21
Pertaining to claim 19, see claim 23
Pertaining to claim 20, see claim 22






Allowable Subject Matter
Claims 2, 5, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation wherein the metallic hard masks are used as the etching mask in the etching the memory layers; and forming conductive features over and connected to the metallic hard masks, wherein the metallic hard masks and remaining parts of the metallic etch stop layer act as top electrodes of the plurality of memory cells, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        9/29/22